ALEXANDER, J.,
dissenting.
[¶ 13] I respectfully dissent. Having presided at trial, and heard the evidence, and after careful consideration, the trial justice ruled as he was compelled to do in granting the defense motion for a judgment notwithstanding the verdict.
[¶ 14] As the Court’s opinion notes, the testimony indicated that the deputy, in his vehicle and traveling in the opposite direction, was fifteen feet from the ¡truck when he recognized Lowe as the driver. The deputy testified that both vehicles were traveling at fifty miles-per-hour. Assuming that the deputy took only one second from recognizing Lowe to turn on his blue lights, both Lowe’s vehicle and the deputy’s vehicle would have traveled more than seventy-three feet in opposite directions in that second. The deputy testified that after recognizing Lowe, “I reached over with my right hand and flipped my blue light switch on.' The truck wás going by me .... ” Thus, the blue lights would have come on somewhere near, or beyond, the rear end of Lowe’s truck, as he and the deputy were moving away from each other. The evidence indicates that the deputy then pulled to the side of the road and stopped, waited “maybe half a minute, less” for a vehicle to pass and then turned around, by which time Lowe was out of sight.
[¶ 15] With this as the status of the evidence most favorable to the State, the trial justice correctly concluded that no fact-finder could rationally conclude, beyond a reasonable doubt, that Lowe would have been aware of the activation of the blue lights. Even if Lowe had seen the blue lights, no fact-finder could rationally conclude, beyond a reasonable doubt, that Lowe knew that activation of the blue lights behind his truck, by a police vehicle that then pulled to the opposite side of the road and stopped, was intended as a signal for the driver of the truck to stop. Without such knowledge or belief regarding the signal, it would not have been possible to conclude, beyond a reasonable doubt, that the driver of the truck intentionally or knowingly failed to stop for the signal. Because the trial justice correctly evaluated the evidence, considered in the light most favorable to the State, I would affirm the judgment of the Superior Court.